Citation Nr: 1621046	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-24 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease and thoracolumbar spine with somatic dysfunction (also claimed as herniated, degenerative joint disease, upper back pain).

2.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disorder (GERD) with Schatzki's ring and hiatal hernia (also claimed as acid reflux) and irritable bowel syndrome status post colonoscopy.

3.  Entitlement to an initial compensable evaluation for plantar fasciitis of the right foot.

4.  Entitlement to an initial compensable evaluation for plantar fasciitis of the left foot.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to February 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In the May 2009 rating decision, the RO, in part, granted service connection for degenerative disc disease of the thoracolumbar spine with somatic dysfunction (also claimed as herniated, degenerative joint disease upper back pain); granted service connection for  GERD with Schatzki's ring and hiatal hernia (also claimed as acid reflux) and irritable bowel syndrome status post colonoscopy; and granted service connection for left and right plantar fasciitis effective March 1, 2009.

In the May 2011 rating decision, the RO granted service connection for blepharitis and dry eye syndrome at an initial noncompensable evaluation, effective March 1, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.


Regarding the Veteran's claims for entitlement to initial ratings in excess of 10 percent for thoracolumbar spine with somatic dysfunction, GERD with Schatzki's ring and hiatal hernia, and left and right plantar fasciitis, the Veteran's last examinations for these disabilities took place in December 2008.

However, in a May 2016 Appellant's Brief, the Veteran's representative indicated that all of the Veteran's service-connected disabilities had worsened since his last VA examinations in 2008.  Additionally, in August 2013, the Veteran submitted treatment records that indicate a possible worsening of his service-connected disabilities.

Given that the Veteran indicated that his service-connected symptoms had worsened and he appears to be receiving continued treatment for these disabilities, the Board finds that new VA examinations would be probative.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected thoracolumbar spine with somatic dysfunction, GERD with Schatzki's ring and hiatal hernia, and left and right plantar fasciitis disabilities, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  
Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected lumbar spine disability.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's lumbar spine disability. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. 

The examiner should also indicate whether the Veteran suffers from intervertebral disc syndrome, and if so, whether this condition has resulted in incapacitating episodes. 

The examiner should also indicate whether the Veteran has any neurological complications stemming from his low back disability.  If so, the examiner should identify the affected nerve group and state whether there is mild, moderate, moderately severe, or severe incomplete paralysis.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected lumbar spine disability on his ability to work. 

3.  After the development in #1 has been completed, the Veteran should be afforded a for a VA examination to determine the severity of his service-connected GERD with Schatzki's ring and hiatal hernia disability.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's GERD with Schatzki's ring and hiatal hernia disability. 

The examiner should specifically indicate whether the Veteran's symptoms include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and/or vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

4.  After the development in #1 has been completed, the Veteran should undergo a VA examination to determine the current severity of his bilateral plantar fasciitis.

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's bilateral plantar fasciitis disability. 

The physician should render all findings needed to rate the Veteran's bilateral plantar fasciitis under the appropriate rating criteria, to include whether the disability results in weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances.  The examiner should also comment on the extent of the Veteran's functional loss attributable to pain.  Finally, considering all of the above, the examiner should provide an assessment of the overall severity of the service-connected bilateral foot disability.

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

